 
[revisedversarwarrant000.jpg]
 

 
[revisedversarwarrant001.jpg]
 

 
[revisedversarwarrant002.jpg]
 

 
[revisedversarwarrant003.jpg]
 

 
[revisedversarwarrant004.jpg]
 

 
[revisedversarwarrant005.jpg]
 

 
[revisedversarwarrant006.jpg]
 

 
[revisedversarwarrant007.jpg]
 

 
[revisedversarwarrant008.jpg]
 

 
[revisedversarwarrant009.jpg]
 

 
[revisedversarwarrant010.jpg]
 

 
[revisedversarwarrant011.jpg]
 

 
[revisedversarwarrant012.jpg]
 

 
[revisedversarwarrant013.jpg]
 

 
[revisedversarwarrant014.jpg]
 

 
[revisedversarwarrant015.jpg]
 

 